OPINION — AG — ** COSMETOLOGY BOARD — INVESTIGATIONS ** THE PROPRIETY OF A MEMBER OF THE COSMETOLOGY BOARD INVESTIGATING ALLEGED MISDEEDS OF LICENSED OR UNLICENSED COSMETOLOGISTS CANNOT BE ANSWERED AS A MATTER OF LAW DUE TO THE NUMEROUS CONFLICTS IN BOTH CASE LAW AND THE STATUTES REGARDING THE MATTER. REASONABLE PRUDENCE WOULD DICTATE (HOWEVER, THAT MEMBERS OF THE COSMETOLOGY BOARD NOT PERSONALLY INVOLVED THEMSELVES IN THE INVESTIGATORY ASPECTS OF THE BOARD DUTIES. THESE TASKS WOULD APPEAR BEST LEFT TO THE INSPECTORS EMPLOYED BY THE BOARD FOR THAT PURPOSE IN ORDER TO PRECLUDE UNNECESSARY LEGAL COMPLICATIONS. THE BOARD SHOULD CONDUCT ITS OWN INVESTIGATIONS ONLY IF THE BOARD DETERMINES THAT PARTICULAR CIRCUMSTANCES REQUIRE IT.) (INVESTIGATIONS, VIOLATIONS OF RULES, AUTHORITY, JURISDICTION) CITE: 75 O.S. 316 [75-316], 75 O.S. 313 [75-313], 59 O.S. 199.3 [59-199.3] [59-199.3] (JAMES R. BARNETT) ** SEE: SUPREME COURT DECISION NO. 75,822 (1996) **